Case: 1:20-cv-00687-JG Doc #: 31 Filed: 12/17/20 1 of 8. PageID #: 315



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                      :
JANNX MEDICAL SYSTEMS, INC.,          :            CASE NO. 1:20-cv-00687
                                      :
           Plaintiff,                 :            OPINION & ORDER
                                      :            [Resolving Doc. 23]
vs.                                   :
                                      :
AGILITI, INC., et al.,                :
                                      :
           Defendant.                 :
                                      :

JAMES S. GWIN, UNITED STATES DISTRICT COURT JUDGE:

       Plaintiff Jannx Medical Systems, Inc. (“JMS”) and Defendants Agiliti, Inc. and Agiliti

Health, Inc. (together “Agiliti”) entered into a nondisclosure agreement and JMS provided

Agiliti with business information. 1 Now, Plaintiff JMS sues Defendants Agiliti, claiming

Defendants breached the nondisclosure agreement and misappropriated JMS’s trade secrets. 2

       Defendants Agiliti move to dismiss the suit for failure to state a claim, under

Rule 12(b)(6). 3 Further, Defendants move to dismiss Agiliti, Inc., asserting Agiliti, Inc. was

not a party to the agreement. 4 Plaintiff JMS opposes. 5

       For the following reasons, the Court GRANTS Defendants’ motion to dismiss. The

Court DENIES as moot Defendants’ motion to dismiss Agiliti, Inc.




       1
           Doc. 19.
       2
           Id.
       3
           Doc. 23.
       4
           Id.
       5
           Doc. 28.
Case: 1:20-cv-00687-JG Doc #: 31 Filed: 12/17/20 2 of 8. PageID #: 316

Case No. 1:20-cv-00687
GWIN, J.

  I.       Background

       Plaintiff JMS services medical equipment for hospitals and healthcare providers. 6 In

July 2019, Defendants Agiliti were considering acquiring JMS. JMS and Agiliti entered into

a nondisclosure agreement and Plaintiff JMS provided Agiliti with business information and

access to JMS employees. 7 The non-disclosure agreement states in pertinent part:

       1. Confidential Information Defined. The term “Confidential Information”
       means all confidential and proprietary information belonging to one party (the
       “Disclosing Party”) that is revealed to the other party (the “Receiving Party”)
       during the Disclosure Period, which begins on the effective date and continues
       in effect for 12 months. Confidential Information, regardless of the form in
       which it appears, may include, without limitation, information about
       customers, business and marketing plans, financial data, expertise of
       employees, forecasts and strategies that is related to the business of the
       Disclosing Party and is of the type of information that would reasonably be
       deemed to be confidential.

       2. Use Restriction. The Receiving Party agrees to use the Confidential
       Information for the sole purpose of evaluating and negotiating the Business
       Transaction.

       6. Confidential Customer Information. Company 8 acknowledges that Agiliti
       might compete directly and/or indirectly with it for customers. Company
       agrees that it will not disclose to Agiliti any customer or supplier information
       that would be deemed confidential and that could be construed to limit such
       competition. If it is subsequently determined that such customer and/or
       supplier information is required for Agiliti to assess the viability of Business
       Transactions or complete the Business Transaction, Company and Agiliti will
       execute an addendum to this Agreement whereby both parties will set the
       terms under which such confidential customer and or/supplier information will
       be disclosed. 9




       6
         Doc. 19 at 3.
       7
         Id. at 4.
       8
         “Company” refers to JMS. Doc. 19-2.
       9
         Doc. 19-2.
                                               -2-
Case: 1:20-cv-00687-JG Doc #: 31 Filed: 12/17/20 3 of 8. PageID #: 317

Case No. 1:20-cv-00687
GWIN, J.

        In September 2019, non-party MetroHealth informed JMS that it would not be

renewing its maintenance contract with JMS. Instead, MetroHealth would be contracting

with Agiliti. 10

        Plaintiff JMS sues Defendants Zetta and Agiliti, claiming Agiliti breached the

nondisclosure agreement and used JMS’s confidential business information—its “trade

secrets”—to go after JMS’s clients, MetroHealth in particular. JMS sues for breach of contract,

violation of the Ohio Uniform Trade Secrets Act, and tortious interference with contract. 11

        Defendants move to dismiss for failure to state a claim. 12 They argue that JMS’s claims

fail because the information JMS provided Agiliti was not confidential under the agreement’s

terms. Because the information was not confidential, Agiliti contends it could not breach

the non-disclosure or violate the Ohio Uniform Trade Secrets Act. Additionally, Agiliti states

the Ohio Uniform Trade Secrets Act preempts JMS’s tort claim. 13

        Plaintiff opposes. 14 JMS asserts that some of the information it gave to Agiliti was

confidential and that Agiliti improperly used this information to compete with JMS for

MetroHealth’s contract. Further, JMS claims the Ohio Uniform Trade Secrets Act does not

preempt its tort claim. 15

  II.        Discussion

        When considering a motion to dismiss under Rule 12(b)(6), the court must determine

“whether the complaint contain[s] sufficient factual matter, accepted at true, to state a claim




        10
             Doc. 19 at 5.
        11
             Id.
        12
           Doc. 23.
        13
           Id.
        14
           Doc. 28.
        15
           Id.
                                              -3-
Case: 1:20-cv-00687-JG Doc #: 31 Filed: 12/17/20 4 of 8. PageID #: 318

Case No. 1:20-cv-00687
GWIN, J.

to relief that is plausible on its face.” 16 In making said determination, the court “construes

the complaint in the light most favorable to the plaintiff” and “accepts the plaintiff’s factual

allegations as true.” 17

       A. JMS fails to state a claim for breach of contract.

       In Ohio, to establish breach of contract, the plaintiff must show: (1) there was “a

binding contract or agreement”(2) “the nonbreaching party performed its contractual

obligations,” (3) “the other party failed to fulfill its contractual obligations without legal

excuse,” and (4) “the nonbreaching party suffered damages as a result of the breach.” 18

       JMS’s breach of contract claim fails because JMS cannot show that Agiliti breached

the non-disclosure agreement to contract with MetroHealth.

       JMS and Agiliti recognized that they were competitors who might vie for the same

customers. 19 And they recognized that some of the information JMS might disclose to Agiliti

could affect this competition. 20 So, JMS and Agiliti agreed that Plaintiff JMS would not

disclose “customer and supplier information that would be deemed confidential and that

could be construed to limit such competition” without first giving notice that it was disclosing

confidential information by executing an addendum to the agreement setting out special

disclosure terms. 21 But JMS and Agiliti never executed an addendum. 22 As a result, JMS




       16
           Heinrich v. Waiting Angels Adoption Serv., Inc., 668 F.3d 393, 403 (6th Cir. 2012) (citing
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (alteration in original) (internal quotations omitted).
        17
           Id.
        18
           Carbone v. Nueva Constr. Grp., 83 N.E.3d 375, 380 (Ohio Ct. App. 2017) (citing Textron
Fin. Corp. v. Nationwide Mut. Ins. Co., 115 Ohio App. 3d 137, 144 (Ohio Ct. App. 1996).
       19
          Doc. 19-2.
       20
          Id.
       21
          Id.
       22
          Doc. 28 at 4.
                                                -4-
Case: 1:20-cv-00687-JG Doc #: 31 Filed: 12/17/20 5 of 8. PageID #: 319

Case No. 1:20-cv-00687
GWIN, J.

cannot establish that any of the customer and supplier information it disclosed to Agiliti was

confidential or subject to the use restriction for confidential information.

       Plaintiff JMS was required to give notice that it was providing confidential

information. It never did so.

       To get around this conclusion, JMS argues that it disclosed other confidential

information, including “business and marketing plans, financial data, contracts (which

included terms and expiration dates), 23 expertise of employees, forecasts, and information

on [its] strategies to develop new customers and retain existing customers” to Agiliti. 24 This

argument is unavailing. The non-disclosure agreement’s plain language suggests that the

parties envisioned only “customer and supplier information” as potentially limiting

competition between JMS and Agiliti.

       Thus, Plaintiff JMS cannot establish that Defendant Agiliti broke the non-disclosure

agreement when it entered a contract with MetroHealth, because the information JMS

disclosed to Agiliti was either: (1) not confidential, and therefore, not subject to the use

restriction, or (2) not of the kind that the parties believed could impact their ability to

compete, and therefore, Agiliti did not use it to negotiate with MetroHealth.

       B. JMS fails to state a claim for violation of the Ohio Uniform Trade Secrets Act.

       Under the Ohio Uniform Trade Secrets Act, a claimant whose trade secrets were

misappropriated may recover damages for any losses the misappropriation caused. 25 A trade

secret is certain business information that “derives independent economic value, actual or

potential, from not being generally known to . . . other persons who can obtain economic


       23
          Customer contracts are “customer and supplier information.”
       24
          Doc. 28 at 6.
       25
          Ohio Rev. Code § 1333.63.
                                              -5-
Case: 1:20-cv-00687-JG Doc #: 31 Filed: 12/17/20 6 of 8. PageID #: 320

Case No. 1:20-cv-00687
GWIN, J.

value from its disclosure or use and “is the subject of efforts that are reasonable under the

circumstances to maintain its secrecy.” 26      And misappropriation occurs when there is

“[d]isclosure of use of a trade secret of another without the express or implied consent” and

“[a]t the time of disclosure or use, [the person] knew or had reason to know that the

knowledge of the trade secret that the person acquired . . . was acquired under

circumstances giving rise to a duty to maintain its secrecy or limit its use.” 27

       JMS’s Ohio Uniform Trade Secrets Act claim fails because JMS cannot show either:

(1) that the information JMS disclosed to Agiliti were “trade secrets,” or (2) that Agiliti used

JMS’s information to compete with JMS for the MetroHealth contract.

       As discussed above, the contract’s plain language deems any “customer or supplier

information” JMS turned over to Agiliti without first executing an addendum with special

disclosure terms as not confidential. 28 This non-confidential information is definitionally not

a trade secret.

       JMS points to other information it provided Agiliti, including “financial data, expertise

of employees, forecasts and strategies” and argues JMS misappropriated this confidential

information. 29 But even assuming this information constitutes “trade secrets,” JMS cannot

show Agiliti used this information to compete with JMS. In its second amended complaint,

JMS makes a conclusory allegation that “Agiliti misappropriated the JMS Trade Secrets by

using the trade secrets to negotiate with MetroHealth to steal JMS’s contract.” 30 But JMS does

not state any facts to support this conclusion. Moreover, and again as discussed earlier, the


       26
            Ohio Rev. Code § 1333.61.
       27
            Id.
       28
          Doc. 19-2.
       29
          Doc. 28 at 11.
       30
          Doc. 19 at 5.
                                               -6-
Case: 1:20-cv-00687-JG Doc #: 31 Filed: 12/17/20 7 of 8. PageID #: 321

Case No. 1:20-cv-00687
GWIN, J.

non-disclosure agreement implies that this information is not of the kind that would aid Agiliti

in competition with JMS.

        Thus, JMS cannot establish that Agiliti violated the Ohio Uniform Trade Secrets Act,

because the information JMS disclosed to Agiliti was either: (1) not confidential, and

therefore, not subject to the use restriction, or (2) not of the kind that the parties believed

could impact their ability to compete, and therefore, Agiliti did not use it to negotiate with

MetroHealth.

        C. JMS’s Ohio Uniform Trade Secrets Act claim preempts its tortious interference
           with business relationships claim.

        The Ohio Uniform Trade Secrets Act “displace[s] conflicting tort, restitutionary, and

other laws of this state providing civil remedies for misappropriation of a trade secret.” 31

However, the provision excepts “contractual remedies” and “other civil remedies that are

not based on misappropriation.” 32 The Ohio Supreme Court has not yet determined the Act’s

preemption clause’s scope. 33 Still, courts in the Sixth Circuit have interpreted the Ohio

Uniform Trade Secrets Act to preempt “any claim regarding theft or misuse of confidential

proprietary, or otherwise secret information falling short of trade secret.” 34 But the Act

preempts other state law claims “only to the extent that they are based on misappropriation-

of-trade-secrets facts.” 35




        31
             Ohio Rev. Code § 1333.67.
        32
             Id.
        33
             Office Depot, Inc. v. Impact Office Prod., LLC, 821. F.Supp.2d 913, 919 (N.D. Ohio 2011).
        34
             Id. at 918–19 (quoting Allied Erecting and Dismantling Co., 649 F.Supp.2d at 720) (internal
quotations omitted).
        35
           Id. (citing Allied Erecting and Dismantling Co., 649 F.Supp.2d at 724).
                                                   -7-
Case: 1:20-cv-00687-JG Doc #: 31 Filed: 12/17/20 8 of 8. PageID #: 322

Case No. 1:20-cv-00687
GWIN, J.

         JMS claims that Agiliti tortiously interfered with its MetroHealth contact when “Agiliti

used the JMS Trade Secrets to convince MetroHealth not to renew its contract with JMS.” 36

But JMS argues its claim “survives preemption because it alleges far more that Agiliti’s

improper use and disclosure of JMS Trade Secrets.” 37 It states that “Agiliti purposefully

interfered with JMS’s existing longstanding business with MetroHealth by deterring and

ultimately, preventing JMS from doing further business with MetroHealth.” 38

         This argument is not persuasive. JMS and Agiliti were competitors. And Agiliti was

free to go after JMS’s clients so long as it did not violate the non-disclosure agreement.

Therefore, JMS’s tortious interference claim rests solely on the issue of whether Agiliti

violated the agreement by misappropriating JMS’s confidential information when it

negotiated with MetroHealth.

         The Ohio Uniform Trade Secrets Act preempts JMS’s tort claim.

  III.        Conclusion

         The Court GRANTS Defendants’ motion to dismiss for failure to state a claim for

which the Court can grant relief. The Court DENIES as moot Defendants’ motion to dismiss

Agiliti, Inc. as a party.



         IT IS SO ORDERED.


 Dated: December 17, 2020                         s/     James S. Gwin
                                                  JAMES S. GWIN
                                                  UNITED STATES DISTRICT JUDGE



         36
            Doc. 19 at 7.
         37
            Doc. 28 at 7.
         38
            Id.
                                               -8-
